Citation Nr: 0612533	
Decision Date: 05/01/06    Archive Date: 05/15/06

DOCKET NO.  03-20 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include schizophrenia.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Taylor, Counsel



INTRODUCTION

The veteran served on active duty from September 1975 to 
September 1978.  He received an honorable discharge for that 
period of service.  He also served from January to August 
1979.  He received a discharge of under other than honorable 
conditions for that period of service.  In a February 2002 
administrative decision, the Department of Veterans Affairs 
(VA) Regional Office (RO) in Los Angeles, California, 
determined the character of the veteran's discharge from 
service for the period from January to August 1979 was a bar 
to VA benefits (exclusive of health care and related benefits 
authorized under Chapter 17, Title 38, United States Code) to 
which he may be entitled to for that period of service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 rating decision of the 
VA RO, located in Los Angeles, California.

This case has previously come before the Board.  In May 2005, 
the matter was remanded to the agency of original 
jurisdiction (AOJ) for additional development.  The case has 
been returned to the Board for further appellate review.  


FINDING OF FACT

An acquired psychiatric disorder, to include schizophrenia, 
was not manifest in service or within one year of separation 
and is not attributable to service.


CONCLUSION OF LAW

An acquired psychiatric disorder, to include schizophrenia, 
was not incurred in or aggravated by active service.  38 
U.S.C.A. § 1110, 1101, 1112, 1113, 1131 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.303, 3.307, 3.309.




REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.   The VCAA provides, among other things, 
that the VA will make reasonable efforts to notify a claimant 
of the relevant evidence necessary to substantiate a claim 
for benefits under laws administered by the VA.   The VCAA 
also requires the VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2005); 38 C.F.R. § 3.159 (2005).

Recently, in Dingess/Hartman v. Nicholson, Nos. 01-1917 & 02-
1506 (U.S. Vet. App. March 3, 2006), the Court held that the 
VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim which include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  

The notice of VCAA did not predate initial adjudication of 
the claim.  However, the claimant was provided notice which 
was adequate.  Following the July 2002 notice, the October 
2005 supplemental statement of the case constituted 
subsequent process.  The claimant has not shown how the error 
was prejudicial.  Moreover, the essential fairness of the 
adjudication was not affected.  The claimant was provided 
VCAA content-complying notice and proper subsequent VA 
process.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).   

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of the information and evidence needed 
to substantiate a claim.  In this case, the claimant was 
provided notice by letter dated in July 2002.  This letter 
notified the claimant of the substance of the VCAA, including 
the type of evidence necessary to establish entitlement to 
the benefit sought and whether or not the claimant or VA bore 
the burden of producing or obtaining that evidence or 
information.  Consistent with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), the RO essentially satisfied the notice 
requirements in this letter by: (1) informing the claimant 
about the information and evidence not of record that was 
necessary to substantiate the claim; (2) informing the 
claimant about the information and evidence the VA would seek 
to provide; (3) informing the claimant about the information 
and evidence the claimant was expected to provide; and (4) 
requesting the veteran inform the RO of any information or 
evidence the claimant wanted the RO to obtain and requesting 
that the claimant provide copies of any private treatment 
records in the claimant's possession that pertained to the 
claim.

As noted, the claimant was provided with notice of what type 
of information and evidence was needed to substantiate the 
claim for service connection, but the claimant was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  See Dingess, supra.   Despite the 
inadequate notice provided to the veteran on these latter two 
elements, the Board finds no prejudice to the claimant in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the claimant has been prejudiced thereby).  In that 
regard, as the Board concludes below that the preponderance 
of the evidence is against the claimant's claim for service 
connection, any questions as to the appropriate disability 
rating or effective date to be assigned are rendered moot.  

Further, the Board observes that neither the claimant nor the 
representative has contended or argued that any defect or 
deficiency in the VCAA notice that may possibly be present 
has resulted in any prejudice in the adjudication of his 
appeal.  Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied.   
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

VA also has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In the instant case, VA has made efforts to develop 
the record.  The records satisfy 38 C.F.R. § 3.326.  VA 
examination reports are of record.  The Board finds that VA 
has done everything reasonably possible to assist the 
claimant.  

Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the claimant could or 
should obtain has been provided in effect and no additional 
pertinent evidence was submitted.  There is no indication 
that there is any additional relevant competent evidence to 
be obtained either by the VA or by the claimant, and there is 
no other specific evidence to advise him/her to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  The claimant has had sufficient notice of the 
type of information needed to support the claim and the 
evidence necessary to complete the application.  Therefore, 
the duty to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied.   
 
As such, the Board finds that the development requirements of 
the VCAA have also been met.  VA has done everything 
reasonably possible to assist the claimant.  In the 
circumstances of this case, a remand would serve no useful 
purpose for the issues being decided.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided).  
VA has satisfied its duties to notify and to assist the 
claimant in this case.  

Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§  1110, 1131 (West 2002 & Supp. 2005).  Service 
connection basically means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service in the Armed 
Forces.  38 C.F.R. § 3.303 (2005).  Service connection may 
also be granted for psychosis when it is manifested to a 
compensable degree within one year following discharge from 
active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 
38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis

Initially, the Board notes that there has been no assertion 
of combat with the enemy.  Therefore, the provisions of 38 
U.S.C.A. § 1154 (West 2002 & Supp. 2005) are not applicable.

In order to establish service connection, the evidence must 
show that the veteran has a current disability related by 
competent evidence to service.  Essentially, the veteran 
asserts that an acquired psychiatric disorder, to include 
schizophrenia, is a result of service.  Service medical 
records are negative for findings or complaints of a 
psychiatric disorder.  At separation in July 1979, 
psychiatric examination was normal.  

The initial medical evidence of a psychiatric disorder is 
many years after service.  A September 2002 VA treatment 
record notes schizophrenia since 1990, and a September 1995 
VA treatment record notes auditory hallucinations for one 
year.  There is, however, no competent evidence relating any 
acquired psychiatric disorder, to include schizophrenia, to 
service.  The veteran is competent to report his symptoms; 
however, he is not a medical professional and his statements 
do not constitute competent medical evidence that a 
psychiatric disorder is related to service.  The veteran is 
competent to report his symptoms. He is not, however, a 
medical professional.  Neither his opinion, nor any other lay 
statement, is competent in regard to relating a psychiatric 
disorder to service.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494- 95 (1992) (lay persons are not competent to offer 
evidence that requires medical knowledge).  The Board notes 
that a July 2001 statement from the veteran's friend 
indicates the friend is a home health nurse.  However, she is 
not shown to have expertise in regard to etiology of a 
psychiatric disorder.  The Board finds the contemporaneous 
service medical records consistently showing a normal 
psychiatric examination to be more probative and reliable.  

The Board has considered the April 2002 VA examiner's opinion 
to the effect that service connection for persistent 
psychosis and depression, consistent with schizophrenia or 
schizoaffective disorder was supportable based on the 
veteran's reported history of having had an onset of such 
during active, and of seeking out initial treatment for it 
while on active duty.   The examiner's opinion is based on 
the veteran's reported history.  A determination of 
credibility is based on the totality of the evidence, and 
made on a case-by-case basis.  In making a determination in 
this case, the Board has considered the records, the 
consistency and inconsistencies contained in the records, as 
well as contemporaneous service medical records.  

The Board notes that while the veteran has asserted he had an 
onset of and treatment for a psychiatric disorder in service, 
service medical records are negative in that regard.  The 
August 1975 service entrance examination report shows 
psychiatric examination was normal.  Headaches and dizziness 
in April 1976 were associated with low back pain, not a 
psychiatric disorder.  In an October 1978 medical history, he 
denied having or having had frequent trouble sleeping, 
depression or excessive worry, or nervous trouble of any 
sort.  In a January 1979 medical history for dental care, he 
denied having or having had psychiatric care.  While a June 
1979 record notes the veteran was seen by a counseling 
service for personal problems, there is no reference to a 
psychiatric disorder.  A July 1979 separation examination 
report shows psychiatric examination was normal.  His 
neuropsychiatry status was assigned a profile of "1."  
Defects/diagnoses were noted to be none.  On the accompanying 
medical history, he denied having or having had frequent 
trouble sleeping, depression or excessive worry, or nervous 
trouble of any sort.  

The veteran's statements are unsupported by the record and 
not credible.  More probative are treatment records noting 
disability since 1990 (September 2002) or a September 1995 
treatment record noting the veteran's complaints of 
hallucinations for approximately one year.  Thus, the Board 
finds that the April 2002 examiner's opinion in regard to the 
etiology of a psychiatric disorder is based on inaccurate 
factual premises, and a medical opinion based on an 
inaccurate factual premise has little probative value.  
Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Coburn v. 
Nicholson, 19 Vet. App. 427 (2006); Reonal v. Brown, 5 Vet. 
App. 458 (1993).  The Board notes that a mere transcription 
of lay history is not transformed into competent medical 
evidence merely because the transcriber happens to be a 
medical professional.  LeShore v. Brown, 8 Vet. App. 406 
(1995).

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  Consequently, the benefits 
sought on appeal are denied.


ORDER

Service connection for an acquired psychiatric disorder, to 
include schizophrenia, is denied.  



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


